Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-20 are allowed. 
	The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Chidlovskii et al (U.S. Patent 9710729) and Solanki et al (U.S. Patent 9002085) failed to teach or fairly suggest, obtaining: an input, a machine learning model, and a classification score produced by application of the machine learning model to the input; optimizing iterative application of the machine learning model to perturbations of the input, wherein a target of said optimizing is at least a predefined non-zero classification score; and generating, based on one of the perturbations which achieved the predefined non-zero classification score, an explanation to the classification score produced by the application of the machine learning model to the input. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-20 are allowable over the prior art of record.
2.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       


Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9087297), (8391626), (7583832), (7545985) and (7359544).
Conclusion
4.       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

02/24/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669